


Exhibit 10.282

 

FOR RECORDER’S USE ONLY

 

ASSIGNMENT OF RENTS

 

THIS ASSIGNMENT OF RENTS dated December 31, 2012, is made and executed between
NORTHWEST PROPERTY HOLDINGS, LLC, whose address is 3050 PEACHTREE ROAD NW, SUITE
355, ATLANTA, GA 30305; A GEORGIA LIMITED LIABILITY COMPANY (referred to below
as “Grantor”) and FIRST COMMERCIAL BANK, whose address is 303 W MARKET, P. O.
BOX 574, DEXTER, MO 63841 (referred to below as “Lender”).

 

ASSIGNMENT.  For valuable consideration, Grantor hereby assigns, grants a
continuing security interest in, and conveys to Lender all of Grantor’s right,
title, and interest in and to the Rents from the following described Property
located in OKLAHOMA County, State of Oklahoma:

 

See EXHIBIT A, which is attached to this Assignment and made a part of this
Assignment as if fully set forth herein.

 

The Property or its address is commonly known as 2801 NORTHWEST 61 ST, OKLAHOMA
CITY, OK 73122.

 

THIS ASSIGNMENT IS GIVEN TO SECURE (1) PAYMENT OF THE INDEBTEDNESS AND (2)
PERFORMANCE OF ANY AND ALL OBLIGATIONS OF GRANTOR UNDER THE NOTE, THIS
ASSIGNMENT, AND THE RELATED DOCUMENTS. THIS ASSIGNMENT IS GIVEN AND ACCEPTED ON
THE FOLLOWING TERMS:

 

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Assignment or any
Related Documents, Grantor shall pay to Lender all amounts secured by this
Assignment as they become due, and shall strictly perform all of Grantor’s
obligations under this Assignment. Unless and until Lender exercises its right
to collect the Rents as provided below and so long as there is no default under
this Assignment, Grantor may remain in possession and control of and operate and
manage the Property and collect the Rents, provided that the granting of the
right to collect the Rents shall not constitute Lender’s consent to the use of
cash collateral in a bankruptcy proceeding.

 

GRANTOR’S REPRESENTATIONS AND WARRANTIES. Grantor warrants that:

 

Ownership. Grantor is entitled to receive the Rents free and clear of all
rights, loans, liens, encumbrances, and claims except as disclosed to and
accepted by Lender in writing.

 

Right to Assign. Grantor has the full right, power and authority to enter into
this Assignment and to assign

 

--------------------------------------------------------------------------------


 

Loan No: 4536754

 

and convey the Rents to Lender.

 

No Prior Assignment. Grantor has not previously assigned of conveyed the Rents
to any other person by any instrument now in force.

 

No Further Transfer. Grantor will not sell, assign, encumber, or otherwise
dispose of any of Grantor’s rights in the Rents expect as provided in this
Assignment.

 

LENDER’S RIGHT TO RECEIVE AND COLLECT RENTS. Lender shall have the right at any
time, and even though no default shall have occurred under this Assignment, to
collect and receive the Rents. For this purpose, Lender is hereby given and
granted the following rights, powers and authority:

 

Notice to Tenants. Lender may send notices to any and all tenants of the
Property advising them of this Assignment and directing all Rents to be paid
directly to Lender or Lender’s agent.

 

Enter the Property. Lender may enter upon and take possession of the Property;
demand, collect and receive from the tenants or from any other persons liable
therefor, all of the Rents; institute and carry on all legal proceedings
necessary for the protection of the Property, including such proceedings as may
be necessary to recover possession of the Property; collect the Rents and remove
any tenant or tenants or other persons from the Property.

 

Maintain the Property. Lender may enter upon the Property to maintain the
Property and keep the same in repair; to pay the costs thereof and of all
services of all employees, including their equipment, and of all continuing
costs and expenses of maintaining the Property in proper repair and condition,
and also to pay all taxes, assessments and water utilities, and the premiums on
fire and other insurance effected by Lender on the Property.

 

Compliance with Laws. Lender may do any and all things to execute and comply
with the laws of the State of Oklahoma and also all other laws, rules, orders,
ordinances and requirements of all other governmental agencies affecting the
Property.

 

Lease the Property. Lender may rent or lease the whole or any part of the
Property for such term or terms and on such conditions as Lender may deem
appropriate.

 

Employ Agents. Lender may engage such agent or agents as Lender may deem
appropriate, either in Lender’s name or in Grantor’s name, to rent and manage
the Property, including the collection and application of Rents.

 

Other Acts. Lender may do all such other things and acts with respect to the
Property as Lender may deem appropriate and may act exclusively and solely in
the place and stead of Grantor and to have all of the powers of Grantor for the
purposes stated above.

 

No Requirement to Act. Lender shall not be required to do any of the foregoing
acts or things, and the fact that Lender shall have performed one or more of the
foregoing acts or things shall not require Lender to do any other specific act
or thing.

 

APPLICATION OF RENTS. All costs and expenses incurred by Lender in connection
with the Property shall be for Grantor’s account and Lender may pay such costs
and expenses from the Rents. Lender, in its sole discretion, shall determine the
application of any and all Rents received by it; however, any such Rents
received by Lender which are not applied to such costs and expenses shall be
applied to the Indebtedness. All expenditures made by Lender under this
Assignment and not reimbursed from the Rents shall become a part of the
Indebtedness secured by this Assignment, and shall be payable on demand, with
interest at the Note rate from date of expenditure until paid.

 

2

--------------------------------------------------------------------------------


 

FULL PERFORMANCE. If Grantor pays all of the Indebtedness when due and otherwise
performs all the obligations imposed upon Grantor under this Assignment, the
Note, and the Related Documents, Lender shall execute and deliver to Grantor a
suitable satisfaction of this Assignment and suitable statements of termination
of any financing statement on file evidencing Lender’s security interest in the
Rents and the Property. Any termination fee required by law shall be paid by
Grantor, if permitted by applicable law.

 

LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Property or if Grantor fails to
comply with any provision of this Assignment or any Related Documents, including
but not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Assignment or any Related
Documents, Lender on Grantor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Rents or the Property and
paying all costs for insuring, maintaining and preserving the Property. All such
expenditures incurred or paid by lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender’s option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note’s
maturity. The Assignment also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default. If Lender is required by law to give Grantor notice
before or after Lender makes an expenditure, Grantor agrees that notice sent by
regular mail at least five (5) days before the expenditure is made or notice
delivered two (2) days before the expenditure is made is sufficient, and that
notice within sixty (60) days after the expenditure is made is reasonable.

 

DEFAULT.  Each of the following, at Lender’s option, shall constitute an Event
of Default under this Assignment:

 

Payment Default. Grantor fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Assignment or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.

 

Default on Other Payments. Failure of Grantor within the time required by this
Assignment to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor’s behalf under this Assignment or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Defective Collateralization. This Assignment or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Death or Insolvency. The dissolution of Grantor’s (regardless of whether
election to continue is made), any member withdraws from the limited liability
company, or any other termination of Grantor’s existence as a going business or
the death of any member, the insolvency of Grantor, the appointment of a
receiver for any part of Grantor’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Grantor.

 

3

--------------------------------------------------------------------------------


 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
the Rents or any property securing the Indebtedness. This includes a garnishment
of any of Grantor’s accounts, including deposit accounts, with Lender. However,
this Event of Default shall not apply if there is a good faith dispute by
Grantor as to the validity or reasonableness of the claim which is the basic of
the creditor or forfeiture proceeding and if Grantor gives Lender written notice
of the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Property Damage or loss. The Property is lost, stolen, substantially damaged,
sold, or borrowed against.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

 

Adverse Change. A material adverse change occurs in Grantor’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Cure Provisions. If any default, other than a default in payment is curable and
if Grantor has not been given a notice of a breach of the same provision of this
Assignment within the preceding twelve (12) months, it may be cured if Grantor,
after Lender sends written notice to Grantor demanding cure of such default: (1)
cures the default within twenty (20) days; or (2) if the cure requires more than
twenty (20) days, immediately initiates steps which Lender deems in Lender’s
sole discretion to be sufficient to cure the default and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

RIGHTS AND REMEDIES ON DEFAULT. Upon the occurrence of any Event of Default and
at any time thereafter, Lender may exercise any one or more of the following
rights and remedies, in addition to any other rights or remedies provided by
law:

 

Accelerate Indebtedness. Lender shall have the right at its option without
notice to Grantor to declare the entire Indebtedness immediately due and
payable, including any prepayment penalty that Grantor would be required to pay.

 

Collect Rents. Lender shall have the right, without notice to Grantor, to take
possession of the Property and collect the Rents, including amounts past due and
unpaid, and apply the net proceeds, over and above. Lender’s costs, against the
Indebtedness. In furtherance of this right, Lender shall have all the rights
provided for in the Lender’s Right to Receive and Collect Rents Section, above.
If the Rents are collected by Lender, then Grantor irrevocably designates Lender
as Grantor’s attorney-in-fact to endorse instruments received in payment thereof
in the name of Grantor and to negotiate the same and collect the proceeds.
Payments by tenants or other users to Lender in response to Lender’s demand
shall satisfy the obligations for which the payments are made, whether or not
any proper grounds for the demand existed. Lender may exercise its rights under
this subparagraph either in person, by agent, or through a receiver.

 

Appoint Receiver. In any action by Lender for the foreclosure of this
Assignment, whether by judicial foreclosure or power of sale, Lender shall be
entitled to the appointment of a receiver upon any failure of Grantor to comply
with any term, obligation, covenant, or condition contained in this Assignment,
the Note, or any Related Documents.

 

4

--------------------------------------------------------------------------------


 

Other Remedies. Lender shall have all other rights and remedies provided in this
Assignment or the Note or by law.

 

Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Assignment, after
Grantor’s failure to perform, shall not affect Lender’s right to declare a
default and exercise its remedies.

 

Attorneys’ Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Assignment, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys’ fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender’s
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, lender’s attorneys’ fees and
Lender’s legal expenses, whether or not there is a lawsuit, including attorneys’
fees and expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, the cost of searching records, obtaining
title reports (including foreclosure reports), surveyors’ reports, and appraisal
fees, title insurance, and fees for the Trustee, to the extent permitted by
applicable law. Grantor also will pay any court costs, in addition to all other
sums provided by law.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Assignment:

 

Amendments. This Assignment, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Assignment. All prior and contemporaneous representations and
discussions concerning such matters either are included in this document or do
not constitute an aspect of the agreement of the parties. Except as may be
specifically set forth in this Assignment, no conditions precedent or
subsequent, of any kind whatsoever, exist with respect to Grantor’s obligations
under this Assignment. No alteration of or amendment to this Assignment shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

Caption Headings. Caption headings in this Assignment are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Assignment.

 

Governing law. With respect to procedural matters related to the perfection and
enforcement of Lender’s rights against the Property, this Assignment will be
governed by federal law applicable to Lender and to the extent not preempted by
federal law, the laws of the State of Oklahoma. In all other respects, this
Assignment will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of Missouri without
regard to its conflicts of law provisions. However, if there ever is a question
about whether any provision of this Assignment is valid or enforceable, the
provision that is questioned will be governed by whichever state or federal law
would find the provision to be valid and enforceable. The loan transaction that
is evidenced by the Note and this Assignment has been applied for, considered,
approved and made, and all necessary loan documents have been accepted by Lender
in the State of Missouri.

 

Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender’s request to
submit to the jurisdiction of the courts of STODDARD County, State of Missouri.

 

Merger. There shall be no merger of the interest or estate created by this
assignment with any other

 

5

--------------------------------------------------------------------------------


 

interest or estate in the Property at any time held by or for the benefit of
Lender in any capacity, without the written consent of Lender.

 

Interpretation. (1) In all cases where there is more than one Borrower or
Grantor, then all words used in this Assignment in the singular shall be deemed
to have been used in the plural where the context and construction so require.
(2) If more than one person signs this Assignment as “Grantor,” the obligations
of each Grantor are joint and several. This means that if Lender brings a
lawsuit, Lender may sue any one or more of the Grantors. If Borrower and Grantor
are not the same person, Lender need not sue Borrower first, and that Borrower
need not be joined in any lawsuit. (3) The names given to paragraphs or sections
in this Assignment are for convenience purposes only. They are not to be used to
interpret or define the provisions of this Assignment.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Assignment unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Assignment shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Assignment. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions. Whenever the consent
of Lender is required under this Assignment, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

Notices. To the extent permitted by applicable law, any notice required to be
given under this Assignment shall be given in writing, and shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Assignment. Any party may change its
address for notices under this Assignment by giving formal written notice to the
other parties, specifying that the purpose of the notice is to change the
party’s address. For notice purposes, Grantor agrees to keep Lender informed at
all times of Grantor’s current address. To the extent permitted by applicable
law, if there is more than one Grantor, any notice given by Lender to any
Grantor is deemed to be notice given to all Grantors.

 

Powers of Attorney. The various agencies and powers of attorney conveyed on
Lender under this Assignment are granted for purposes of security and may not be
revoked by Grantor until such time as the same are renounced by Lender.

 

Severability. If a court of competent jurisdiction finds any provision of this
Assignment to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Assignment. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Assignment shall not
affect the legality, validity or enforceability of any other provision of this
Assignment.

 

Successors and Assigns. Subject to any limitations stated in this Assignment on
transfer of Grantor’s interest, this Assignment shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Property becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor’s successors with reference to this Assignment
and the

 

6

--------------------------------------------------------------------------------


 

Indebtedness by way of forbearance or extension without releasing Grantor from
the obligations of this Assignment or liability under the Indebtedness.

 

Time is of the Essence. Time is of the essence in the performance of this
Assignment.

 

Waiver of Homestead Exemption. Grantor hereby releases and waives all rights and
benefits of the homestead exemption laws of the State of Oklahoma as to all
Indebtedness secured by this Assignment.

 

Waiver of Right of Redemption. NOTWITHSTANDING ANY OF THE PROVISIONS TO THE
CONTRARY CONTAINED IN THIS ASSIGNMENT, GRANTOR HEREBY WAIVES ANY AND ALL RIGHTS
OF REDEMPTION FROM SALE UNDER ANY ORDER OR JUDGMENT OF FORECLOSURE ON GRANTOR’S
BEHALF AND ON BEHALF OF EACH AND EVERY PERSON, EXCEPT JUDGMENT CREDITORS OF
GRANTOR, ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE
DATE OF THIS ASSIGNMENT.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Assignment. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Assignment shall have the
meanings attributed to such terms in the Uniform Commercial Code:

 

Assignment. The word “Assignment” means this ASSIGNMENT OF RENTS, as this
ASSIGNMENT OF RENTS may be amended or modified from time to time, together with
all exhibits and schedules attached to this ASSIGNMENT OF RENTS from time to
time.

 

Borrower. The word “Borrower” means NORTHWEST PROPERTY HOLDINGS, LLC.

 

Default. The word “Default” means the Default set forth in this Assignment in
the section titled “Default”.

 

Event of Default. The words “Event of Default” mean any of the events of default
set forth in this Assignment in the default section of this Assignment.

 

Grantor. The word “Grantor” means NORTHWEST PROPERTY HOLDINGS, LLC.

 

Guarantor. The word “Guarantor” means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

 

Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

 

Indebtedness. The word “Indebtedness” means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Grantor’s obligations or expenses incurred by
Lender to enforce Grantor’s obligations under this Assignment, together with
interest on such amounts as provided in this Assignment.

 

Lender. The word “Lender” means FIRST COMMERCIAL BANK, its successors and
assigns.

 

Note. The word “Note” means the promissory note dated December 31, 2012, in the
original principal amount of $1,501,500.00 from Grantor to Lender, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.

 

7

--------------------------------------------------------------------------------


 

Property. The word “Property” means all of Grantor’s right, title and interest
in and to all the Property as described in the “Assignment” section of this
Assignment.

 

Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

Rents. The word “Rents” means all of Grantor’s present and future rights, title
and interest in, to and under any and all present and future leases, including,
without limitation, all rents, revenue, income, issues, royalties, bonuses,
accounts receivable, cash or security deposits, advance rentals, profits and
proceeds from the Property, and other payments and benefits derived or to be
derived from such leases of every kind and nature, whether due now or later,
including without limitation Grantor’s right to enforce such leases and to
receive and collect payment and proceeds thereunder.

 

THE UNDERSIGNED ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS ASSIGNMENT,
AND NOT PERSONALLY BUT AS AN AUTHORIZED SIGNER, HAS CAUSED THIS ASSIGNMENT TO BE
SIGNED AND EXECUTED ON BEHALF OF GRANTOR ON DECEMBER 31, 2012.

 

GRANTOR:

 

 

NORTHWEST PROPERTY HOLDINGS, LLC

 

 

By:

/s/ Boyd P. Gentry

 

 

BOYD P. GENTRY, Manager of NORTHWEST PROPERTY HOLDINGS, LLC

 

 

8

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY ACKNOWLEDGMENT

 

STATE OF GEORGIA

)

 

) SS

COUNT OF FULTON

)

 

Before me, the undersigned, a Notary Public in and for the above County and
State, on this 31st day of December, 2012, personally appeared BOYD P GENTRY,
Manager of NORTHWEST PROPERTY HOLDINGS, LLC, a member or designated agent of
NORTHWEST PROPERTY HOLDINGS, LLC, to me known to be the identical person who
executed the Assignment on behalf of the limited liability company and
acknowledged to me that BOYD P GENTRY, Manager of NORTHWEST PROPERTY HOLDINGS,
LLC, executed the same Assignment as his or her free and voluntary act and deed,
and as the free and voluntary act and deed of said limited liability company,
for the uses and purposes set forth in the Assignment.

 

Signed the 31st day of December, 2012.

[g287732oci001.jpg]

Kirsten N Parker

NOTARY PUBLIC

Gwinnett County, GEORGIA
My Comm. Exp. 4/16/16

 

My Commission Expires:

 

 

 

Loan Number

 

 

LASER PRO Lending, Ver. 12.4.0.003 Copr. Harland Financial Solutions, Inc. 1997,
2012. All Rights
Reserved. - OK/MO C:\CFI\LPL\G14.FC TR-442

 

9

--------------------------------------------------------------------------------
